Judgment unanimously modified on the law and facts by reducing the amount of the award to the sum of $551,380, and as so modified affirmed, without costs. Memorandum: This is an appeal by the State from a judgment of the Court of Claims, which awarded claimant $630,000 for a complete taking of 8.031 acres on the ground of excessiveness, and a cross appeal by the claimant on the ground of inadequacy.- The property taken in the Town of Brighton, Monroe County, has 266.3 ft. frontage on Monroe Ave., 315.3 ft. on Allen’s Creek Rd. and 759.6 ft. rear line abutting the New York Central Railroad. A 48-unit motel is situated nearly in the center of the land. The court allowed $70,890 for the entire Monroe Ave. frontage which included the driveway entrance to the motel using a value of $300 á front foot. The record of comparable sales of Monroe Ave. frontage in close proximity would indicate a higher value for this frontage than that allowed by the court. A fairer valuation of $356 a front foot for 230 foot frontage allowing the balance of frontage for the driveway to the motel would give a *1046total valuation for the frontage to a depth of 200 or 242 feet of $81,880. This valuation is supported by comparable sales as well as the State’s own valuation. The Allen’s Creek Road frontage comprises 2.43 acres and has 315.3 feet on Allen Creek Rd. to a depth of 300 feet. The court valued it at $150 a front foot. Based on a comparable sale directly across the road from the premises a fairer value than that fixed by the court would be $271 a front foot giving a total valuation for the frontage to a depth of 300 feet of $85,500. There is no testimony in the record as to whether the remaining interior land could be used separately from the motel. Using the comparable sales approach as was employed by the State a fair valuation of the motel land and buildings would be $8,000 a unit or a total valuation of $384,000. The judgment should be modified to fix the amount of the award in the sum of $551,380. (Appeals from judgment of Court of Claims, in action for damages for permanent appropriation.) Present — Williams, P. J., Bastow, Marsh, Witmer and Henry, JJ.